DETAILED ACTION
Introduction
Claims 1, 2, 4-12, 14-16, and 18-20 have been examined in this application. Claims 1, 8, and 15 are amended. Claims 2, 4-6, 9-12, 14, 16, and 18-20 are as previously presented. Claim 7 is original. Claims 3, 13, and 17 are cancelled. This is a non-final action in response to the amendments, arguments, and request for continued examination filed 12/04/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201610099053 filed in China on 02/23/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 Response to Arguments
Applicant’s arguments, filed 12/04/2020, have been fully considered.
Regarding the supplemental remarks (presented on p. 8, ln. 10 – p. 9, ln. 9), the arguments are not persuasive. Particularly, specification ¶0048 recites that the direct planning of a path solves a technical problem of multiple user interactions, however the claimed function “without user operation” is an eliminating of user interaction, which is more specific than the recitation of the specification of merely reducing interactions or solving a problem related to multiple interactions. The language “directly plans” is not positively tied to an occurrence without any user interaction. The limitation is therefore rejected under 112(a) (see Claims Rejection – 35 USC § 112, below).
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10, ln. 1 – p. 11, ln. 17), the arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2011/0166776A1 (Keller) as well as the previously relied upon references of CN104897166A (Su et al.) and US2014/0351351A1 (Yu et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 15, the claims recite the limitation “without user operation of the in-vehicle terminal.” The disclosure as originally filed (see e.g. specification ¶0048) recites that the invention solves a technical problem of multiple user interactions, however the claimed function without user operation (eliminating user interaction) is more specific than merely reducing interactions or solving a problem related to multiple interactions. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4-7, 9-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2 and 4-7), Claim 8 (for Claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2014/0351351A1 (Yu et al.), further in view of Publication US2011/0166776A1 (Keller).

Regarding Claim 1, Su et al. discloses a method of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) for providing location information to an in-vehicle terminal (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
(see Figure 2, p. 1, ln. 17-18, and p. 7 ln. 20-26, the process carried out by computer software in server 12, i.e. performed by processing circuitry), the location information and indication information from an interactive client running on a client terminal (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the received indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, when approved by the user, invokes the device to generate the path, i.e. use mapping software for this function).


As above, Su et al. discloses receiving the location information and indication information from an interactive client running on a client terminal (see mapping of the “receiving limitation above).

Su et al. does not explicitly recite the method comprising:
receiving, by processing circuitry of the interactive server system, the location information and indication information from an interactive client social networking application running on a client terminal.

However Yu et al. teaches a method for sharing location information (see e.g. Claim 16), including:
receiving, by processing circuitry of the interactive server system, the location information and indication information from an interactive client social networking application running on a client terminal (see Figure 1 and [0046] electronic device 100 is a client terminal, [0091, 0092] which executes a grouping social networking application, which [0094] may transmit messages, through the server, to request group participation, including [0095] a joint destination (location information) and at least one member or the name of the groups (indication information), and see [0045] the other electronic devices participating in the network may include navigation devices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server of Su et al. to accept location and indication information from a social networking application running on a client terminal, as is taught by Yu et al., with the motivation of enhancing user convenience by integrating the location sharing into further social networking functions such as messaging and group management (see Yu et al. [0159]).

	
	As above, Su et al. discloses instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a navigation application by sending a destination (see p. 6 ln. 6-15 and mapping of the “instructing” limitation above).

Su et al. does not explicitly recite the method comprising:
instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a map navigation application that generates, without user operation of the in-vehicle terminal, a navigation path using the location information.

However Keller teaches a method for handling received location information (see e.g. Claim12, input information of a destination being transferred to a navigation application on a navigation device) in an in-vehicle terminal (see Claim 13, the navigation device may be disposed on a vehicle) comprising:
instructing the in-vehicle terminal to invoke a map navigation application that generates, without user operation of the in-vehicle terminal, a navigation path using the location information (see [0024-0026], the input information (coordinates of a destination) are transferred to the navigation application, and “the destination location is used by the navigation application for route guidance without a specific interaction of a user.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the use of the instruction at the in-vehicle terminal in Su et al. to generate a navigation path without user operation of the in-vehicle terminal, as is taught by Keller, with the motivation of (see Keller [0026]).

Regarding Claim 2, Su et al. discloses the method according to claim 1, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 4, Su et al. discloses the method according to claim 1, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the obtaining the network address information of the in-vehicle terminal based on the received indication information includes obtaining the network address information of the in- vehicle terminal based on the received indication information and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account number and network address information of the in-vehicle terminal)).

Regarding Claim 5, Su et al. discloses wherein 
the interactive server system stores association information between the one or more target account numbers and network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple, and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. further discloses the indication information can be for multiple target account numbers (see p. 3 ln. 4-11, the identification information may be multiple).

However Su et al. does not explicitly recite the method according to claim 1, wherein the indication information indicates an interactive group associated with one or more target account numbers.

Yu et al. teaches the method for sharing navigation data as recited above,
wherein the indication information indicates an interactive group associated with one or more target account numbers (see [0094, 0095] the controller 180 of electronic device 100 transmits messages requesting group participation via the server, which may include the name of the group. In other words, the group name is indication information that indicates multiple target accounts, which are stored digitally (i.e. binary, being account numbers), and see Figure 6, the group may be edited (an interactive dynamic group) and allows communication to other users (interaction between users)).
The motivation to combine Su et al. and Yu et al. was provided in the rejection of Claim 1. 

Regarding Claim 6, Su et al. discloses 
obtaining the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in a group of multiple identification information based on the indication information and the association information stored in a memory of the interactive server system (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information); and
sending the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the multiple indication information (see p. 5 ln. 19 – p. 6, ln. 3, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal) using the network address).


Su et al. does not explicitly recite the method according to claim 5, further comprising:
obtaining the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information; and
sending the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.
In other words, Su et al. merely does not recite an additional association between target account numbers and an interactive group to send the location information.

Yu et al. teaches the method for sharing navigation data as recited above, comprising:
obtaining the account information of the one or more terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory (see [0094, 0095] the controller 180 of electronic device 100 transmits a group participation request via the server, which may include the name of the group (identification information) and see [0131, 0132], based on the participation request, the server then transmits the group participation request to members of the groups (to the one or more target account numbers). In other words the server handles and therefore stores the association information in a memory as part of the communication function),
sending the location information to the one or more terminals associated with the one or more target account numbers that are associated with the interactive group (see [0094, 0095] a group participation request includes the group name (indication information) and location and [0131, 0132] the server sends the participation request to the members of the group (the target account numbers). In other words, Yu et al. teaches the server having an association between the interactive group and the individual account numbers). 
The motivation to combine Su et al. and Yu et al. was provided in the rejection of Claim 1. 
Regarding Claim 7, Su et al. discloses the method according to claim 1, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Su et al. discloses a non-transitory computer-readable medium storing instructions (see p. 1 ln 17-18, the invention pertains to computer software (i.e. instructions stored in memory), which when executed by a computer of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) cause the computer to perform a method of providing  (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving the location information and indication information from an interactive client running on a client terminal (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
obtaining the network address information of the in-vehicle terminal based on the received indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);, 
sending the location information to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, when approved by the user, invokes the device to generate the path, i.e. use mapping software for this function).


 Su et al. discloses receiving the location information and indication information from an interactive client running on a client terminal (see mapping of the “receiving limitation above).

Su et al. does not explicitly recite receiving the location information and indication information from an interactive client social networking application running on a client terminal.

However Yu et al. teaches a server for sharing location information (see e.g. Claim 12) for:
receiving the location information and indication information from an interactive client social networking application running on a client terminal (see Figure 1 and [0046] electronic device 100 is a client terminal, [0091, 0092] which executes a grouping social networking application, which [0094] may transmit messages, through the server, to request group participation, including [0095] a joint destination (location information) and at least one member or the name of the groups (indication information), and see [0045] the other electronic devices may include navigation devices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server of Su et al. to accept location and indication information from a social networking application running on a client terminal, as is taught by Yu et al., with the motivation of enhancing user convenience by integrating the location sharing into further social networking functions such as messaging and group management (see Yu et al. [0159]).


As above, Su et al. discloses instructing the in-vehicle terminal to invoke a navigation application by sending a destination (see p. 6 ln. 6-15 and mapping of the “instructing” limitation above).

Su et al. does not explicitly recite the method comprising:
without user operation of the in-vehicle terminal, a navigation path using the location information.

However Keller teaches a method for handling received location information (see e.g. Claim12, input information of a destination being transferred to a navigation application on a navigation device) in an in-vehicle terminal (see Claim 13, the navigation device may be disposed on a vehicle) comprising:
instructing the in-vehicle terminal to invoke a map navigation application that generates, without user operation of the in-vehicle terminal, a navigation path using the location information (see [0024-0026], the input information (coordinates of a destination) are transferred to the navigation application, and “the destination location is used by the navigation application for route guidance without a specific interaction of a user.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the use of the instruction at the in-vehicle terminal in Su et al. to generate a navigation path without user operation of the in-vehicle terminal, as is taught by Keller, with the motivation of increasing user satisfaction and convenience by reducing the required efforts of a driver (see Keller [0026]).

Regarding Claim 9, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 10, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises a target account number associated with the network address information of the in-vehicle terminal (see p. 5 ln 22 – p.6 ln. 3, the identification information may be a phone number (an account number of the navigation device targeted for receiving the location), and the MAC address of the car navigation device is associated with the phone number in the server).

Regarding Claim 11, Su et al. discloses wherein 
the indication information indicates multiple target account numbers (see p. 3 ln. 4-11, the identification information may be multiple), the one or more target account numbers being associated with network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information), and wherein the method further comprises:
obtaining the network address information of the one or more in-vehicle terminals based on the indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either via association with the identification information), 
sending the location information to the one or more in-vehicle terminals according to the network address information (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)), and
instructing each of the one or more in-vehicle terminals corresponding to the obtained network address information to generate a navigation path according to the location information (see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, when approved by the user, invokes the device to generate the path).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein
the indication information indicates an interactive group that is associated with one or more target account numbers.
In other words, Su et al. merely does not recite an additional association between target account numbers and an interactive group.

Yu et al. teaches the system for sharing navigation data as recited above, wherein:
the indication information indicates an interactive group that is associated with one or more target account numbers (see [0094, 0095] the controller 180 of electronic device 100 transmits messages requesting group participation via the server, which may include the name of the group. In other words, the group name is indication information that indicates multiple target accounts (stored digitally and therefore being account numbers), and see Figure 6, the group may be edited (an interactive dynamic group) and allows communication to other users (interaction between users)).
The motivation to combine Su et al. and Yu et al. was provided in the rejection of Claim 8.

Regarding Claim 12, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the method further comprises:
receiving second location information and second indication information from another application executed on the client terminal (see p. 5, ln. 10-14, using the electronic device the user may enter a navigation address and identification through a web interface. In other words, as compared to the social media application of Yu et al., the web browser of Su et al. is another application executed on the client terminal for providing the information).

Regarding Claim 14, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Su et al. discloses an interactive server system, comprising:
processing circuitry configured to (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices):
receive location information and indication information from an interactive client running on a client terminal (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the indication information indicating network address information of an in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
obtain the network address information of the in-vehicle terminal based on the received indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
 (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instruct the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, when approved by the user, invokes the device to generate the path, i.e. use mapping software for this function).

As above, Su et al. discloses receiving the location information and indication information from an interactive client running on a client terminal (see mapping of the “receiving limitation above).

Su et al. does not explicitly recite the processing circuitry configured to:
receive location information and indication information from an interactive client social networking application running on a client terminal.

However Yu et al. teaches a server for sharing location information (see e.g. Claim 12), configured to:
receive location information and indication information from an interactive client social networking application running on a client terminal (see Figure 1 and [0046] electronic device 100 is a client terminal, [0091, 0092] which executes a grouping social networking application, which [0094] may transmit messages, through the server, to request group participation, including [0095] a joint destination (location information) and at least one member or the name of the groups (indication information), and see [0045] the other electronic devices may include navigation devices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server of Su et al. to accept location and indication information from a social networking application running on a client terminal, as is taught by Yu et al., with the motivation of enhancing user convenience by integrating the location sharing into further social networking functions such as messaging and group management (see Yu et al. [0159]).

As above, Su et al. discloses instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a navigation application by sending a destination (see p. 6 ln. 6-15 and mapping of the “instructing” limitation above).

Su et al. does not explicitly recite the processing circuitry configured to:
instruct the in-vehicle terminal to invoke a map navigation application that generates, without user operation of the in-vehicle terminal, a navigation path using the location information.

However Keller teaches a method for handling received location information (see e.g. Claim12, input information of a destination being transferred to a navigation application on a navigation device) in an in-vehicle terminal (see Claim 13, the navigation device may be disposed on a vehicle) the processing circuitry configured to:
instruct the in-vehicle terminal to invoke a map navigation application that generates, without user operation of the in-vehicle terminal, a navigation path using the location information (see [0024-0026], the input information (coordinates of a destination) are transferred to the navigation application, and “the destination location is used by the navigation application for route guidance without a specific interaction of a user.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the use of the instruction at the in-vehicle terminal in Su et al. to generate a navigation path without user operation of the in-vehicle terminal, as is taught by Keller, with the motivation of increasing user satisfaction and convenience by reducing the required efforts of a driver (see Keller [0026]).

Regarding Claim 16, Su et al. discloses the interactive server system according to claim 15, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 18, Su et al. discloses the interactive server system according to claim 15, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the processing circuitry is configured to obtain the network address information of the in-vehicle terminal based on the received indication information and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)).

Regarding Claim 19, Su et al. discloses:
a memory configured to store association information between one or more target account numbers and network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

 Su et al. does not explicitly recite the interactive server system according to claim 15, 
wherein the indication information indicates an interactive group associated with the one or more target account numbers.

Yu et al. teaches the server for sharing navigation data as recited above,
wherein the indication information indicates an interactive group associated with the one or more target account numbers (see [0094, 0095] the controller 180 of electronic device 100 transmits messages requesting group participation via the server, which may include the name of the group. In other words, the group name is indication information that indicates multiple target accounts (stored digitally and therefore account numbers), and see Figure 6, the group may be edited (an interactive dynamic group) and allows communication to other users (interaction between users)).
The motivation to combine Su et al. and Yu et al. was provided in the rejection of Claim 15. 
 
Regarding Claim 20, Su et al. discloses the server to:
in a group of multiple indication information based on the indication information and the association information stored in the memory (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information), and
send the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the multiple indication information (see p. 5 ln. 19 – p. 6, ln. 3, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal) using the network address).

Su et al. does not explicitly recite the interactive server system according to claim 19, wherein the processing circuitry is further configured to: 
obtain the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory
send the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.
In other words, Su et al. merely does not recite an additional association between target account numbers and an interactive group to send the location information.

Yu et al. teaches the server for sharing navigation data as recited above, configured to:
account information of the one or more terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory (see [0094, 0095] the controller 180 of electronic device 100 transmits a group participation request via the server, which may include the name of the group (identification information corresponding to one or more account numbers) and see [0131, 0132], based on the participation request, the server then transmits the group participation request to members of the groups, in other words, the server handles the group and account information as part of the transmitting function and therefore obtains the account information handled by, and therefore stored, in the server),
send the location information to the one or more terminals corresponding to the one or more target account numbers that are associated with the interactive group (see [0094, 0095] a group participation request includes the group name (indication information) and location and [0131, 0132] the server sends the participation request to the members of the group). In other words, Yu et al. teaches the server having an association between the interactive group and the individual account numbers). 
The motivation to combine Su et al. and Yu et al. was provided in the rejection of Claim 15. 
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20090018769-A1 teaches subject matter including generating routing instructions in a navigation device without user input (see e.g. [0021]).
US-20160131488-A1 teaches subject matter including automatic entering of a received destination in an in-vehicle navigation device (see e.g. [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619